Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 10 – 17, 27 – 29, 31, 33, 35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the sacrificial structure comprises a central structure and releasing layers on or over both opposing main surfaces of the central structure, wherein each of the releasing layers is configured for enabling a release of the respective component carrier from the sacrificial structure by peeling off the respective component carrier from the sacrificial structure. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 27, a combination of limitations that the sacrificial structure comprises a central structure and releasing layers on or over both opposing main surfaces of the central structure, wherein each of the releasing layers is configured for enabling a release of the respective component carrier from the sacrificial structure by peeling off the respective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BINH B TRAN/Primary Examiner, Art Unit 2848